J-S36036-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: M.G., MINOR CHILD              :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: M.G., FATHER               :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 401 MDA 2019

            Appeal from the Order Entered February 19, 2019
 In the Court of Common Pleas of Northumberland County Orphans' Court
                      at No(s): Adoptee 43 of 2018

 IN RE: Z.G., MINOR CHILD              :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: M.G., FATHER               :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 402 MDA 2019

            Appeal from the Decree Entered February 28, 2019
 In the Court of Common Pleas of Northumberland County Orphans' Court
                      at No(s): Adoptee 44 of 2018


BEFORE: PANELLA, P.J., SHOGAN, J., and PELLEGRINI*, J.

MEMORANDUM BY PELLEGRINI, J.:         FILED: AUGUST 19, 2019

     The Appellant, M.G. (Father), seeks review of the February 19, 2019

order and February 28, 2019 decree entered in the Court of Common Pleas of

Northumberland County Orphans’ Court (orphans’ court), granting the

petitions of Northumberland County Children and Youth Services (CYS) and




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S36036-19


involuntarily terminating Father’s parental rights to his minor sons, M.G. (born

April 2014) and Z.G. (born May 2015) (Children).1 We affirm.

                                               I.

       An evidentiary hearing on the petitions for involuntary termination of

Father’s parental rights was held on December 3, 2018, and December 28,

2018.2 At the hearing, the orphans’ court heard the testimony of Father; Kim

Carpenter (a CYS caseworker); Z.P. (Children’s foster parent); Kathryn

Hollenbach     (a   CYS     casework     supervisor);   R.G.   (Children’s   paternal

grandfather); and J.C. (Children’s paternal grandmother).

       M.G. was born on April 29, 2014 and Z.G. was born on May 24, 2015.

Both children were placed by CYS into Shelter Care on May 5, 2016. Father

was incarcerated for nine months prior to the Children’s placement.              The

orphans’ court summarized its findings and the procedural history of this

matter as follows.

             The two little boys in question have been in [f]oster [c]are
       for 31 months or[,] stated in other terms, over two and a half
       years! Thus, both boys have spent more than half of their lives in
       [f]oster [c]are. This is totally unacceptable. Minor children
____________________________________________


1Children’s mother, A.L.R., voluntarily relinquished her parental rights to
Children. She has not participated in this appeal.

2 At the termination hearing, Children were represented by legal interest
counsel and a guardian ad litem. See In re Adoption of L.B.M., 161 A.3d
172, 174-75, 180 (Pa. 2017) (pursuant to 23 Pa.C.S. § 2313(a), a child who
is the subject of a contested involuntary termination proceeding has a
statutory right to counsel who discerns and advocates for the child’s legal
interests).


                                           -2-
J-S36036-19


     deserve a life of stability, nurturing and care. We are in no way
     disparaging what the foster parents have done. Foster parents
     rarely get the recognition they deserve. But the primary purpose
     of foster care is to provide a short term period of placement until
     the natural parents can “get their act together”. Two and a half
     years should have provided more than enough time.

           [Father] was provided over 129 occasions to visit with his
     sons. He took advantage of 19[,] some of which were during court
     hearings. Thus, he missed 110 occasions to meet with his
     children. This amply demonstrates where his priorities lie. He
     also cannot use his three incarcerations as an excuse as the three
     incarcerations total 18 days.

           The agency has attempted to provide multiple services for
     all the parties. [Father] did participate in two of the services
     provided. However, the primary issue with [Father] and the
     natural mother are their refusals to follow the recommendations
     of the mental health professionals. [Father] had a [p]sychiatric
     evaluation and refuses to comply with the recommendations.

            He has been inconsistent with his housing. He currently
     resides in a bedroom at his own father’s residence. [Father] is in
     fact a transient, living in New York when convenient and living in
     Pennsylvania when convenient.         As far as this [c]ourt is
     concerned, he has no permanent place of abode. The New York
     State children’s authorities disapproved the interstate compact
     relative to [Father]. On the occasions when the boys do meet with
     their [f]ather they “act out” upon their return to the foster home.

           These young boys have languished in foster care long
     enough. They deserve stability, love and support. They are still
     young enough not to suffer adverse consequences of systematic
     placements. [Father] has been given more than enough time and
     offered resources to straighten his life out and become a parent.

           His failings are more than evident. Turning to the best
     interest of these little boys, this too, is more than evident. They
     deserve the opportunity for a full and fulfilling life with parents
     who will nurture and support them.

Orphans’ Court Opinion, 2/19/19, at unnumbered 2-3.




                                    -3-
J-S36036-19


       The orphans’ court issued an order on February 19, 2019, granting CYS’s

petitions.3   Father timely filed notices of appeal and concise statements of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

This Court, acting sua sponte, consolidated the appeals.                  Father’s brief

presents a single issue that CYS did not present evidence of the effect severing

the bond between Father and Children would have on the minor children.

Father’s Brief, at 7. Father asserts there was a bond between Father and

Children and that they like to see him.              Id. at 9.   Farther argues that no

evidence was presented detailing the effect that terminating this bond would

have on Children. Id. As further discussed below, we hold that the orphans’

court did not abuse its discretion in terminating Father’s parental rights.

                                               II.

                                               A.

       We review Father’s claims in accordance with the following standard of

review.



____________________________________________


3  The order, which is dated January 28, 2019, includes the docket numbers
relating to each child. However, the order was only filed at the docket for
M.G. Subsequently, on February 28, 2019, the court entered separate decrees
terminating Father’s rights involuntarily. With regard to M.G., the decree was
redundant, as the court had already granted CYS’s petition. As to Z.G., Father
filed his notice of appeal on February 27, 2019, before the court entered the
decree terminating his parental rights. Nonetheless, Father’s appeal is
properly before us because, “[o]ur rules provide that if appeal is prematurely
filed. . ., the appeal is perfected when a final, appealable order is subsequently
entered.” In re N.W., 6 A.3d 1020, 1021 n. 1 (Pa. Super. 2010).


                                           -4-
J-S36036-19


     The standard of review in termination of parental rights cases
     requires appellate courts to accept the findings of fact and
     credibility determinations of the trial court if they are supported
     by the record. If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. A decision may be reversed for an abuse
     of   discretion    only   upon     demonstration      of    manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S. § 2511. It requires a bifurcated analysis.

     . . . Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     While the orphans’ court here found that CYS met its burden of proof

under 23 Pa.C.S. § 2511(a)(1), (2), (5), and (8), as well as (b), Father only




                                     -5-
J-S36036-19


challenges the orphans’ court’s conclusions with respect to Section 2511(b),4

which provides as follows:

       § 2511. Grounds for involuntary termination

                                               ***

       (b) Other considerations.--The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

                                          ***

23 Pa.C.S. § 2511(b).

       With respect to Section 2511(b), we consider whether termination of

parental rights will best serve Children’s developmental, physical and

emotional needs and welfare.          See In re Z.P., 994 A.2d 1108, 1121 (Pa.

Super. 2010). “In this context, the court must take into account whether a

bond exists between child and parent, and whether termination would destroy

an existing, necessary and beneficial relationship.” Id. “[A] parent’s basic


____________________________________________


4 Father waived any challenge to 23 Pa.C.S. § 2511(a) and the subsections
thereof by failing to challenge that section in his brief. See Krebs v. United
Refining Company of Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006)
(holding that an appellant waives issues that are not raised in both his or her
concise statement of errors complained of on appeal and the statement of
questions involved in his or her brief on appeal).

                                           -6-
J-S36036-19


constitutional right to the custody and rearing of . . . her child is converted,

upon the failure to fulfill . . . her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” In re B.N.M., 856 A.2d 847, 856 (Pa. Super.

2004) (internal citations omitted).

      It is sufficient for the orphans’ court to rely on the opinions of social

workers and caseworkers when evaluating the impact that termination of

parental rights will have on a child. In re Z.P., supra at 1121. The orphans’

court may consider intangibles such as the love, comfort, security and stability

the child might have with the foster parent. See In re N.A.M., 33 A.3d 95,

103 (Pa. Super. 2011); see also In re T.D., 949 A.2d 910, 920–23 (Pa.

Super. 2008), appeal denied, 601 Pa. 684, 970 A.2d 1148 (2009) (affirming

the termination of parental rights where “obvious emotional ties exist between

T.D. and Parents, but Parents are either unwilling or unable to satisfy the

irreducible minimum requirements of parenthood,” and where preserving the

parents’ rights would prevent T.D. from being adopted and attaining

permanency).     Ultimately, the concern is the needs and welfare of a child.

In re Z.P., supra at 1121.

                                           B.

      Here, the record reflects that the best interests of Children were served

by terminating Father’s parental rights. Children have been in foster care for

more than half of their lives.     N.T., 12/3/18, at 23-24.      Children’s foster


                                       -7-
J-S36036-19


parents care for Children and they are doing well and are bonded to their

foster parents. N.T., 12/28/18, at 40. Children’s foster parents also care for

Children’s three siblings and are a permanency option for Children. Id. at 42.

Children’s guardian ad litem met with Children and reported Children like

where they live and want to be adopted. Id. at 151.

      During Children’s time in care, Father missed 110 out of 129 offered

visits, and Children acted out following the few visits Father attended. N.T.,

12/3/18, at 9. While Father regularly called Children, they were angry and

defiant following the calls. N.T., 12/28/18, at 41-42.

      The orphans’ court appropriately considered Children’s need for safety

and stability and determined that termination of Father’s parental rights best

met Children’s needs and welfare. After careful review, the record supports

the orphans’ court’s decision, and we do not discern an error of law or abuse

of discretion.   Accordingly, we affirm the order and decree involuntarily

terminating Father’s parental rights.

      Order affirmed; Decree affirmed.

      President Judge Panella joins the memorandum.

      Judge Shogan concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/19/2019

                                        -8-